 


109 HR 4078 IH: Maintaining Medicare Access Act of 2005
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4078 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Norwood (for himself and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part B of title XVIII of the Social Security Act to establish a floor for Medicare physician payment rates for 2006 at the level for 2005. 
 
 
1.Short title; findings; purpose 
(a)Short titleThis Act may be cited as the Maintaining Medicare Access Act of 2005.  
(b)FindingsCongress finds the following: 
(1)The Medicare physician fee schedule is updated on an annual basis according to a formula specified by statute (in this subsection referred to as the SGR formula). The SGR formula requires the Centers for Medicare & Medicaid Services to adjust the update depending on how actual expenditures compare to a target rate, called the sustainable growth rate. 
(2)The report of the trustees of the Medicare trust funds states that under the SGR formula, physicians will receive negative payment updates for each year from 2006 through 2012 and it is projected that physician payment rates will not return to their 2002 level until after 2013. 
(3)The report of the trustees of the Medicare trust funds further states that under the SGR formula physician reimbursement rates could be reduced by more than 30 percent during the period between 2006 and 2013. However, the cost of providing services will rise by an estimated 20 percent during that period.  
(4)Such reductions of the physician reimbursement rates will inhibit physicians from providing needed services to Medicare beneficiaries because physicians will be unable to afford to treat their current Medicare patients or treat new Medicare patients. 
(5)Physician practices tend to be small businesses that do not have the resources necessary to absorb continued negative updates in payment for their Medicare patients. 
(6)Lack of timely Congressional action to prevent a reduction in reimbursement rate from the 2005 rate could jeopardize Medicare patients’ ability to promptly obtain care. 
(7)Instability in next year’s physician reimbursement rate will prevent access to quality care for Medicare beneficiaries.  
(8)Congress should replace the SGR formula with a system that properly accounts for the cost of delivering health care services to Medicare patients. 
(9)The Medicare Payment Advisory Commission has found that an update in physician reimbursement rates that is based on the Medicare Economic Index (MEI) is more predictable than the SGR formula, recognizes the true costs of providing physician services to Medicare patients, recognizes inflation in physician practice costs and general wage levels, and should replace the SGR formula. 
(c)PurposeThe purpose of this Act is to provide a floor for the Medicare physician reimbursement rate for 2006. 
2.Medicare physician payment rate floor for 2006 
(a)In generalSection 1848(d)(1) of the Social Security Act (42 U.S.C. 1395w–4(d)(1)) is amended— 
(1)in subparagraph (A), by striking The conversion factor and inserting Except as otherwise provided in this subsection, the conversion factor; and  
(2)by adding at the end the following new subparagraph: 
 
(F)Floor for 2006Except as provided in subparagraph (D), the single conversion factor for 2006 under this subsection shall in no case be less than the single conversion factor for 2005. The previous sentence shall not apply in determining the single conversion factor for any subsequent year.. 
(b)Not treated as change in law and regulation in sustainable growth rate determinationThe amendments made by subsection (a) shall not be treated as a change in law for purposes of applying section 1848(f)(2)(D) of the Social Security Act (42 U.S.C. 1395w–4(f)(2)(D)).  
 
